DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on May 14, 2021 is acknowledged.  Claims 1, 11-12, and 16-20 are amended and Claim 21 is new.  Thus, Claims 1-21 are pending and are further examined on the merits in the U.S. non-provisional application which is a Continuation (CON) of SN14/835243 filed on 8/25/2015 which has issued as US10618645.

Examiner’s Note
The Examiner notes that independent Claim 1 and new independent Claim 21 has been further amended by Applicants to recite that the flight control system is for an unmanned aerial vehicle which is in the form of a helicopter.  In contrast, independent Claim 18 is further amended to recite the unmanned aerial vehicle without the further limitation that the unmanned aerial vehicle is in the form of a helicopter.  The Examiner also notes that the specification defines/equates an unmanned aerial vehicle (UAV) as a helicopter (see ¶ 0003 of the specification) such that the element “unmanned aerial vehicle” as recited in Applicants’ claims is interpreted in the instant Office Action below as a helicopter per Applicants’ definition in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claims 1 and 21 and claims dependent thereon
	The preamble of Claim 1 recites “A flight control system for an unmanned aerial vehicle in a form of helicopter comprising” in combination with the specification which defines an unmanned aerial vehicle (UAV) as a helicopter (¶ 0003) makes the claim indefinite in that it is not understood what Claim 1 is actually directed to in that the claim is read as a flight control system for a UAV [i.e., a helicopter] in the form of a helicopter.  Thus, it is not understood how a flight control system for a helicopter can then also be then further directed to have a form of a helicopter and/or what scope can be defined to the subphrase “in a form of a helicopter”.  Claim 21 recites the same kind of preamble as Claim 1 and so is similarly rejected as Claim 1 described above.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0050148 (Goette et al.; published on February 19, 2015) (GOETTE) in view of US2015/0232177 (Cotton et al.; published on August 20, 2015) (COTTON).  
	In reference to Claim 1, GOETTE teaches:  
		A flight control system for an unmanned aerial vehicle in form of a helicopter (title, Abstract, Figs. 1 and 2) comprising 
			a swashplate constituting a component of the unmanned aerial vehicle (swash-ring 1, ¶ 0033, line 7, Fig. 1) having a first connection portion (one of the swash-ring coupling points 7, ¶ 0038, lines 1-3); 
			a first control assembly (includes a first actuator of three (3) actuators 2, 2, and 2 and its associated pushing member 18, for example, the first actuator 2 shown in the lower left of Fig. 1 at the 8:00 o’clock position, ¶ 0033, line 19) including a servo-actuator (actuator 2) to rotate (levers 16 and 17 of actuator 2 rotate (¶ 0035, lines 1-7)), wherein the first control assembly (includes first actuator 2 and corresponding 18 in the lower left of Fig. 1) has a first output comprising one actuator (actuator 2) mechanically connected (via corresponding pushing member 18, ¶ 0035, line 15) to the first connection portion (18 connects levers 16 and 17 of actuator 2 to swash-ring coupling point 7 of swash-ring 1) of the swashplate (1) to directly move the first connection portion (7) by a unified movement of and by power of the servo-actuator (¶s 0039 and 0040).  
While GOETTE teaches a single servo-actuator, GOETTE does not teach a first control assembly that includes:
			(i) that the single servo-actuator is specifically composed of an increased number of actuators more than one/a single servo-actuator (i.e., having two or more servo-actuators), and
			(ii) that the increased number of servo-actuators (i.e., the two or more servo-actuators) are connected together so as rotate in unison.  
COTTON teaches servo-systems for used in a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes a single actuator arrangement that contains more than one servo-actuator (i.e., two or more servo-actuators that are electro-mechanical actuators (EMAs) 212s, ¶ 0025, lines 1-4, Figs. 2A and 2B) that are connected together to have movement/rotation in unison to move a first connection portion (¶s 0025, lines 20-24 and 0027).  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize an actuator arrangement composed of more than one actuator (i.e., a  multi-actuator arrangement) where two or more servo-actuators are connected together to move/rotate in unison as taught by COTTON and incorporate this kind of actuator arrangement with an increased number of actuators to replace the single actuator arrangement of the first servo assembly in GOETTE’s device for the benefit of improving the robustness of the control of the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) that also provide improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 2, GOETTE further teaches that the first output (of lower left actuator 2, Fig. 1) is connected to the first connection portion (associated 7) by a linkage assembly (associated pushing member 18 connects the actuator to the first connection portion and so is interpreted as a kind of linkage assembly, ¶ 0035, lines 12-18).    
	In reference to Claim 3, GOETTE does not teach two or more servo-actuators.  
COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B).  
The first control assembly comprises a first servo-actuator (center EMA 212, Fig. 2B)  having a first servo arm (arm that attaches center EMA 212 with summation bar 232, ¶ 0027); a second servo-actuator (right EMA 212) having a second servo arm (arm that attaches right EMA 212 with summation bar 232, ¶ 0027); and a linkage member (summation bar 232, ¶ 0028, line 2) connecting the second servo arm to the first servo arm (Figs. 2A and 2B, ¶ 0028).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first servo-actuator having a first servo arm and a second servo-actuator having a second servo arm and a linkage member connecting the second servo arm to the first servo arm as taught by COTTON and incorporate this kind of servo arrangement to replace the single actuator arrangement of the first control assembly in GOETTE’s device for the benefit of improving the robustness of controlling the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 4, GOETTE does not teach two or more servo-actuators.  
COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B).  
The first output comprises one of the first servo arm (arm that attaches center EMA 212 with summation bar 232, ¶ 0027) or the second servo arm (arm that attaches right EMA 212 with summation bar 232, ¶ 0027) and the first output is connected to a first end of the linkage assembly (Figs. 2B and 2C).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the first output comprising one of the first servo arm or the second servo arm and the first output being connected to a first end of the linkage assembly as taught by COTTON and incorporate this kind of servo arrangement to replace the single actuator arrangement of the first control assembly in GOETTE’s device for the benefit of improving the robustness of control of the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 5, GOETTE further teaches that a second end of the linkage assembly (includes 18, Fig. 1) is connected to the first connection portion (7).  
	In reference to Claim 6, GOETTE does not teach two or more servo-actuators.  
COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B).  The first servo-actuator (center EMA 212, Fig. 2B) and the second servo-actuator (right EMA 212) are arranged side-by-side such that the first servo arm (arm that attaches center EMA 212 with summation bar 232, ¶ 0027) and the second servo arm (arm that attaches right EMA 212 with summation bar 232, ¶ 0027) reside and move within a common plane (Figs. 2A and 2B).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first servo-actuator having a first servo arm and a second servo-actuator having a second servo arm side-by-side/common plane relationship as taught by COTTON and incorporate this kind of servo arrangement to replace the single actuator arrangement of the first control assembly in GOETTE’s device for the benefit of at least having an servo-actuator arrangement that is efficiently packaged and also which improves the robustness of controlling the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 9, GOETTE does not teach two or more servo-actuators.  
COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B).  The first servo arm (arm that attaches center EMA 212 with summation bar 232, ¶ 0027) and the second servo arm (arm that attaches right EMA 212 with summation bar 232, ¶ 0027) are rigidly linked together by the linkage member (summation bar 232, Figs. 2A and 2B).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the first servo arm and the second servo arm are rigidly linked together by the linkage member as taught by COTTON and incorporate this kind of linked servo arrangement to replace the single actuator arrangement of the first control assembly in GOETTE’s device for the benefit of having the two servo-actuators operate together to implement controlled movement of as structure that assists to improve the robustness of controlling the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 10, GOETTE further teaches that the first output (of actuator 2, Fig. 1) is directly connected to the first connection portion (7).  
	The recited limitations of Claims 11 and 12 are substantially identical to the limitations of Claim 1 except Claim 11 recites that the swashplate includes a second connection portion and the control system comprises a second control assembly and Claim 12 recites that the swashplate includes a third connection portion and the control system comprises a third control assembly.  GOETTE’s device includes a second connection portion and the control system comprises a second control assembly (at the 11:00 o’clock position as shown in Fig. 1 of GOETTE) and a third connection portion and the control system comprises a third control assembly (at the 4:00 o’clock position as shown in Fig. 1 of GOETTE) that support and provide additional control of the swash-ring 1.  Thus, each of Claims 11 and 12 is similarly rejected as Claim 1 based on GOETTE described above following the format and reasoning and having the same motivations as is provided in the rejection of Claim 1 as it pertains to each of the second connection portion/control assembly (Claim 11) and the third connection portion/control assembly (Claim 12).  
	In reference to Claim 13, GOETTE teaches that the rotation of a single actuator (rotation of levers 16, 17, Fig. 1) moves the second connection portion (7 at the 11:00 o’clock position in Fig. 1, ¶ 0039).  GOETTE does not teach two or more servo-actuators.  COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B) wherein the unified movement/rotation of the two or more servo actuators of the second control assembly moves a structure (Figs. 2A and 2B).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the unified movement/rotation of the two or more servo actuators of the second control assembly to move a structure and incorporate this kind of arrangement to replace the second actuator of the second control assembly of GOETTE’s device for the benefit of allowing this second actuator arrangement at the 11:00 o’clock position to control the swash-ring at a different location of the swash-ring that improves the reliability and robustness of swash-ring control as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 14, GOETTE teaches that the rotation of a single actuator (rotation of levers 16, 17 of actuator 2 at the 4:00 o’clock position in Fig. 1) moves the third connection portion (the 7 at the 4:00 o’clock position in Fig. 1, ¶ 0039).  GOETTE does not teach two or more servo-actuators.  COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B) wherein the unified movement/rotation of the two or more servo actuators for a control assembly moves a structure (Figs. 2A and 2B).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the unified movement/rotation of the two or more servo actuators of the control assembly to move a structure and incorporate this kind of arrangement to replace the third actuator of the third control assembly of GOETTE’s device for the benefit of allowing this third actuator arrangement at the 4:00 o’clock position to control the swash-ring at yet a different location of the swash-ring that improves the reliability and robustness of controlling swash-ring as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 15, GOETTE further teaches that the output of the second control assembly (assembly that includes actuator 2 at the 11:00 o’clock position in Fig. 2) is connected to the second connection portion (7 of swash-ring 1 at the 11:00 o’clock position in Fig. 1) by a second linkage assembly (the 18 at the 11:00 o’clock position of Fig. 1), and154832-1813-4451\1Attorney Docket No.: P253099.US.02 the output of the third control assembly (assembly that includes actuator 2 at the 4:00 o’clock position in Fig. 2) is connected to the third connection portion by a third linkage assembly (the 18 at the 4:00 o’clock position of Fig. 1).  
	In reference to Claim 16, GOETTE teaches a second control assembly as described above, however, GOETTE does not teach a first servo-actuator of the second control assembly and a second servo-actuator of the second control assembly and features associated therewith.  COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes one or more servo-actuators (electro-mechanical actuators (powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B) which can include a second control assembly comprising a first servo-actuator having a first servo arm; a second servo-actuator having a second servo arm; and a linkage member connecting the second servo arm of the second actuator of the second control assembly to the first servo arm of the first actuator of the second control assembly (two or more servo-actuators in a ganged relationship that can include a first servo-actuator and a second servo-actuator and features respectively associated therewith, ¶ 0025).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first servo-actuator and a second servo-actuator of the second control assembly and features associated therewith as taught by COTTON and incorporate this kind of servo arrangement to replace the second, single actuator of the second control assembly of GOETTE’s device for the benefit of improving the robustness of controlling the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 17, GOETTE teaches a third control assembly as described above, however, GOETTE does not teach a first servo-actuator of the third control assembly and a second servo-actuator of the third control assembly and features associated therewith.  COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B) which can include a control assembly comprising a first servo-actuator of the third control assembly having a first servo arm; a second servo-actuator of the third control assembly having a second servo arm; and a linkage member connecting the second servo arm of the second actuator of the third control assembly to the first servo arm of the first actuator of the first control assembly (two or more servo-actuators in a ganged relationship that can include a third servo-actuator and a fourth servo-actuator and associated features, ¶ 0025).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first servo-actuator and a second servo-actuator of the third control assembly and features associated therewith as taught by COTTON and incorporate this kind of servo arrangement to replace the single actuator arrangement for the third control assembly in GOETTE’s device for the benefit of improving the robustness of controlling the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 18, GOETTE teaches:
		An unmanned aerial vehicle (title, Abstract, Figs. 1 and 2; the specification defines an unmanned aerial vehicle (UAV) as a helicopter, ¶ 0003, lines 1 and 2 and GOETTE teaches a rotor blade control device for a helicopter, ¶ 0001, lines 1 and 2) comprising 
			a drive system of the unmanned aerial vehicle (includes the swash-ring 1, the rotor blades of the helicopter that receive the control from the swash-ring, and the control system as described in ¶ 0033) of the unmanned aerial vehicle (the helicopter, ¶ 0001, lines 1 and 2) having 
			a swashplate (swash-ring 1, ¶ 0033, line 7, Fig. 1) with a first connection portion (coupling point 7 of swash-ring 1; 18 connects levers 16 and 17 of actuator 2 to coupling point 7 of swash-ring 1), and 
			a rotor assembly (rotor blades of the helicopter that receive the control from swash-ring 1, Abstract and ¶ 0033, especially lines 3-5) operably coupled to the swashplate (1); and 
			a control system operable to control the drive system (Abstract and ¶ 0033) of the unmanned aerial vehicle (the helicopter, ¶ 0001, lines 1 and 2), the control system including
			a first servo assembly operable to control the drive system in a first manner (includes a first actuator of three (3) actuators 2, 2, and 2 and pushing respective members 18, a first actuator 2 shown in the lower left of Fig. 1 at the 8:00 o’clock position, ¶ 0033, line 19), wherein the first servo assembly includes a servo-actuator (actuator 2) to rotate (levers 16 and 17 of actuator 2 rotate (¶ 0035, lines 1-7)), wherein the first control assembly (includes first actuator 2 and corresponding 18 in the lower left of Fig. 1) has a first output comprising one actuator (actuator 2) mechanically connected (via pushing member 18, ¶ 0035, line 15) to the first connection portion (18 connects levers 16 and 17 of actuator 2 to coupling point 7 of swash-ring 1) of the swashplate (1) to directly move the first connection portion (7) by the movement of and by power of the servo-actuator (¶ 0039).  
While GOETTE teaches the drive system having a single servo-actuator that moves the connection portion of the swash-plate/swash-ring as described above, GOETTE does not explicitly teach:
			(i) that the single servo-actuator is specifically composed of an increased number of actuators more than one servo-actuator (i.e., two or more servo-actuators), and
			(ii) that the increased number of servo-actuators (i.e., the two or more servo-actuators) are connected together so as rotate in unison.  
COTTON teaches servo-systems for used in a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes a single actuator arrangement that contains more than one servo-actuator (i.e., two or more servo-actuators that are electro-mechanical actuators (EMAs) 212s, ¶ 0025, lines 1-4, Figs. 2A and 2B) that are connected together to have movement/rotation in unison to move a first connection portion (¶s 0025, lines 20-24 and 0027).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an actuator arrangement composed of more than one actuator (i.e., a  multi-actuator arrangement) where two or more servo-actuators are connected together to move/rotate in unison as taught by COTTON and incorporate this kind of actuator arrangement with an increased number of actuators to replace the single actuator arrangement of the first servo assembly in GOETTE’s device for the benefit of improving the robustness of the control of the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) that also provide improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	Claims 19 and 20 contain substantially the same limitations as Claim 18 except Claim 19 is directed to a second connection portion/second servo assembly and Claim 20 is directed to a third connection portion/third servo assembly.  GOETTE teaches three single actuators/servo assemblies (an actuator 2 at the 8:00 o’clock position, another actuator 2 at the 11:00 o’clock positon, and yet another actuator 2 at the 4:00 o’clock position, Fig. 1 of GOETTE).  The PHOSITA would understand that Claims 19 and 20 can be rejected similarly to Claim 18 above in that the second connection portion/second servo assembly and features associated therewith (Claim 18) and the third connection portion/third servo assembly and features associated therewith (Claim 19) can be similarly replaced with a multi-actuator arrangement as taught by COTTON and described in the rejection of Claim 18 above with the same kinds of motivations that can be applied for the second connection portion/second servo assembly and features associated therewith (Claim 19) and the third connection portion/third servo assembly and features associated therewith (Claim 20).     
 
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the modified flight control system of GOETTE/COTTON as applied to claim 3 above, and further in view of US2015/0217865 (Spina et al.; published August 6, 2015) (SPINA).
	In reference to Claim 7, GOETTE and COTTON teach an arrangement of the first servo-actuator and the second servo-actuator, however, GOETTE and COTTON do not teach a specific arrangement of the actuators where the first servo-actuator and the second servo-actuator are arranged opposite each other such that the first servo arm and the second servo arm reside and move within parallel planes.  SPINA teaches a rotorcraft actuation system (title, Abstract, Figs. 1A-8A) that includes a first servo-actuator (left actuator 540, ¶ 0050, line 7, Fig. 5) and a second servo-actuator (right actuator 540, Fig. 5) are arranged opposite each other (left 540 and right 540 have an opposing, axial relationship to each other) such that the first servo arm (arm A, ¶ 0050, line 8, Examiner’s ANNOTATED Fig. 5 of SPINA, A is disposed adjacent the left 540 and is associated with linkage assembly 545) and the second servo arm (arm B, Examiner’s ANNOTATED Fig. 5 of SPINA, B is disposed adjacent the right 540 associated with linkage assembly 545) reside and move within parallel planes (arm A moves in a first axial plane that is different from arm B which moves in a second axial plane different from the first axial plane of arm A).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an opposing first/second servo-actuator/move within parallel planes arrangement as taught by SPINA and incorporate such an arrangement into the modified device of GOETTE and COTTON for at least one of the actuators of the modified device of GOETTE and COTTON for at least the benefit of providing an alternative way based on the requirement of need to effectively control the movement of a connecting structure as expressly described by SPINA (¶ 0050, lines 1-5, and for the modified device of GOETTE and COTTON it would be to have control of the swash-ring/swash plate structure to efficiently control the pitch of the rotor blades). 

    PNG
    media_image1.png
    481
    676
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 5 of SPINA
	In reference to Claim 21, GOETTE teaches:  
		A flight control system for an unmanned aerial vehicle in form of a helicopter (title, Abstract, Figs. 1 and 2) comprising 
			a swashplate constituting a component of the unmanned aerial vehicle (swash-ring 1, ¶ 0033, line 7, Fig. 1) having a first connection portion (one of the swash-ring coupling points 7, ¶ 0038, lines 1-3); 
			a first control assembly (includes a first actuator of three (3) actuators 2, 2, and 2 and its associated pushing member 18, for example, the first actuator 2 shown in the lower left of Fig. 1 at the 8:00 o’clock position, ¶ 0033, line 19) including a servo-actuator (actuator 2) to rotate (levers 16 and 17 of actuator 2 rotate (¶ 0035, lines 1-7)), wherein the first control assembly (includes first actuator 2 and corresponding 18 in the lower left of Fig. 1) has a first output comprising one actuator (actuator 2) mechanically connected (via corresponding pushing member 18, ¶ 0035, line 15) to the first connection portion (18 connects levers 16 and 17 of actuator 2 to swash-ring coupling point 7 of swash-ring 1) of the swashplate (1) to directly move the first connection portion (7) by a unified movement of and by power of the servo-actuator (¶s 0039 and 0040).  
While GOETTE teaches a single servo-actuator, GOETTE does not teach a first control assembly that includes:
			(i) that the single servo-actuator is specifically composed of an increased number of actuators more than one/a single servo-actuator (i.e., having two or more servo-actuators), and
			(ii) that the increased number of servo-actuators (i.e., the two or more servo-actuators) are connected together so as rotate in unison, and
			(iii) that the first servo-actuator and the second servo-actuator are arranged opposite each other such that a first servo arm of the first servo-actuator and the second servo arm of the second servo-actuator reside and move within parallel planes.
With regard to (i) and (ii) above, COTTON teaches servo-systems for used in a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes a single actuator arrangement that contains more than one servo-actuator (i.e., two or more servo-actuators that are electro-mechanical actuators (EMAs) 212s, ¶ 0025, lines 1-4, Figs. 2A and 2B) that are connected together to have movement/rotation in unison to move a first connection portion (¶s 0025, lines 20-24 and 0027).  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize an actuator arrangement composed of more than one actuator (i.e., a  multi-actuator arrangement) where two or more servo-actuators are connected together to move/rotate in unison as taught by COTTON and incorporate this kind of actuator arrangement with an increased number of actuators to replace the single actuator arrangement of the first servo assembly in GOETTE’s device for the benefit of improving the robustness of the control of the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) that also provide improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In regard to (iii) GOETTE and COTTON do not teach an arrangement of the first servo-actuator and the second servo-actuator, however, GOETTE and COTTON do not teach a specific arrangement of the actuators where the first servo-actuator and the second servo-actuator are arranged opposite each other such that the first servo arm and the second servo arm reside and move within parallel planes.  SPINA teaches a rotorcraft actuation system (title, Abstract, Figs. 1A-8A) that includes a first servo-actuator (left actuator 540, ¶ 0050, line 7, Fig. 5) and a second servo-actuator (right actuator 540, Fig. 5) are arranged opposite each other (left 540 and right 540 have an opposing, axial relationship to each other) such that the first servo arm (arm A, ¶ 0050, line 8, Examiner’s ANNOTATED Fig. 5 of SPINA, A is disposed adjacent the left 540 and is associated with linkage assembly 545) and the second servo arm (arm B, Examiner’s ANNOTATED Fig. 5 of SPINA, B is disposed adjacent the right 540 associated with linkage assembly 545) reside and move within parallel planes (arm A moves in a first axial plane that is different from arm B which moves in a second axial plane different from the first axial plane of arm A).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an opposing first/second servo-actuator/move within parallel planes arrangement as taught by SPINA and incorporate such an arrangement into the modified device of GOETTE and COTTON for at least one of the actuators of the modified device of GOETTE and COTTON for at least the benefit of providing an alternative way based on the requirement of need to effectively control the movement of a connecting structure as expressly described by SPINA (¶ 0050, lines 1-5, and for the modified device of GOETTE and COTTON it would be to have control of the swash-ring/swash plate structure to efficiently control the pitch of the rotor blades).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the modified flight control system of GOETTE/COTTON/SPINA as applied to claim 7 above, and further in view of US2006/0011777 (Arlton et al.; published on January 19, 2006) (ARLTON).
	In reference to Claim 8, GOETTE and COTTON and SPINA teach a first servo-actuator and a second servo-actuator in a facing relationship with each other across a vertical midline of an aerial vehicle (GOETTE and COTTON and SPINA each teach an aerial vehicle and an axial vertical midline can be drawn between A and B so that the actuators right 540 and left 540 face each other across this vertical midline, Examiner’s ANNOTATED Fig. 5 of SPINA).  GOETTE and COTTON and SPINA do not specifically call out that the aerial vehicle is specifically an unmanned aerial vehicle.  ARLTON teaches a rotorcraft actuation system (title, Abstract, Figs. Figs. 1-25B) that can be used in an unmanned aerial vehicle (¶ 0002, Fig. 1).  The Examiner further notes that ARLTON also teaches that a vertical midline disposed along backbone 40 in Fig. 1 yields two facing servo-actuators (actuator 56 faces actuator 59 across this disposed vertical midline, Fig. 1) that face each other across this vertical midline which provides further prior art evidence that such a servo-actuator relationship in aerial applications is commonplace in the aerial arts.     
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize facing actuators across a vertical midline of an unmanned aerial vehicle as taught by ARLTON and incorporate such an arrangement into the modified device of GOETTE and COTTON and SPINA for at least the benefit of also applying effective servo-actuated swash plate control in other kinds of aerial applications, such as those that are unmanned, as expressly described by ARLTON (¶ 0003).     	

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on May 14, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

GOETTE (US2015/0050148) and COTTON (US2015/0232177) each teach control arrangements for a helicopter (¶s 0001 and 0002 of GOETTE; ¶s 0001 and ¶ 0019 of COTTON, and by association per Applicants’ definition in the specification, are interpreted by the Examiner as control applications for an unmanned aerial vehicle (UAV)).          
	In regard to Claims 1 and 18, Applicants have asserted that GOETTE (US2015/0050148) and COTTON (US2015/0232177) under 35 U.S.C. 103 do not teach the elements/features currently recited in Claims 1 and 18.  More particularly, Applicants assert that:
		(a) COTTON does not teach the limitations of (i) two or more servo-actuators that are mechanically connected to the first connection portion and (ii) that the two or more servo-actuators are connected together so as to coordinate movement in unison (p. 9, last fully paragraph of Applicants’ reply filed on May 14, 2021),  
		(b) COTTON’s disclosure is not useful to the PHOSITA because COTTON is directed to a full scale rotorcraft for which driving of the swashplate would not work and that the servos are low-power servos meant to merely control a valve (p. 10, second full paragraph, lines 1-3), and
		(c)  Knowledge of both disclosures (i.e., GOETTE and COTTON) would not suggest substitution of such low power servos described for a control function of the swashplate to replace high power/high torque motors to move the swashplate of a full-sized helicopter (p. 10, second full paragraph, lines 1-3).  
	With regard to the assertions of (a), (b), and (c) above, the Examiner respectfully disagrees with Applicants’ assertion.  With regard to (a) above, GOETTE was applied to teach a single actuator mechanically connected to the first connection portion of the swashplate implying that actuators having sufficient power to operably control a swashplate.  COTTON, being analogous prior art evidence, teaches fly by wire servos used in aircraft/rotorcraft applications such as for a helicopter (10, title, ¶s 0001 and 0019, line 2, Fig. 1A) that is directed to “use servos to actuate the aircraft’s control surfaces” (¶s 0001 and 0002 of COTTON, and GOETTE previously teaches that a swashplate is kind of surface in a helicopter that is controlled, ¶ 0002 of GOETTE) where a servo-actuator configuration can be implemented with two or more servo actuators (i.e., more than a single actuator) that have unified rotation and power.  Additionally, COTTON further acknowledges the use of servos in a multiple stage system to control a swashplate (¶ 0037) for redundancy purposes.  The PHOSITA can used the teachings of COTTON to implement a servo-arrangement having a different number of servo-actuators, such as having two or more servo-actuators, that have unified rotation and power supplied by the two or more servo-actuators instead of just a single actuator as taught in GOETTE to control a helicopter’s control surface(s) (i.e., like a swashplate).       
	With regard to (b) above, and in contrast to Applicants’ assertion, GOETTE was applied to teach a full scale rotorcraft like a helicopter (¶ 0001 of GOETTE) where servo actuators provide power sufficient to drive/control a swashplate (i.e., COTTON was not specifically applied in the Non-Final Rejection to teach this specific feature) and Claim 18 does not further recite that the servo-actuators are explicitly “low-power servos” and/or “high-power servos” as asserted by Applicants which renders Applicants’ (b) assertion moot.  Additionally, as previously described in assertion (a) above, COTTON acknowledges the use of servos in swashplate control (¶ 0037 of COTTON) and is broadly directed to the use of servos to actuate aircraft control surfaces (¶ 0001, lines 2-4) such hat the PHOSITA would clearly recognize COTTON as being relevant in swashplate control. 
	With regard to (c) above, GOETTE was applied to teach a full scale rotorcraft like a helicopter (¶ 0001 of GOETTE) where servo actuators apply the power sufficient to drive/control a swashplate (i.e., COTTON was not specifically applied in the Non-Final Rejection to teach this specific feature; COTTON was applied to teach the use of more than one servo-actuator in the control of an aircraft’s surfaces as described above).  Additionally, Applicants’ Claim 18 does not explicitly recite either a “full-sized helicopter”, and/or “high power/high torque motors” as asserted by Applicants which also renders Applicants’ (c) assertion moot.  Moreover, Applicants define an unmanned aerial vehicle (UAV) as a helicopter (see ¶ 0003 of the specification) and both GOETTE and COTTON each teach aircraft control were the aircraft specifically called out for being controlled in each of these prior art references is a helicopter (see ¶ 0001 of GOETTE and ¶ 0019, line 2 of COTTON) as is recited in Claim 1.   
	Thus, as each of the assertions (a), (b), and (c) described above have been addressed and rendered moot for Claims 1 and 18 as described above a prima facie case of obviousness is fulfilled for independent Claims 1 and 18 such that the former rejections of Claims 1 and 18 based on GOETTE and COTTON under 35 U.S.C. 103 are each maintained and clarified as respectively described above. 

Applicants have further asserted that Applicants also traverse the rejections of dependent Claims 7 and 8 (p. 10, third full paragraph, lines 6-8), however, Applicants have not provided any arguments in the reply as to why/how Claims 7 and 8 are traversed which renders Applicants’ assertion moot.  

Applicants further assert that new independent Claim 21 is not taught by the cited references.  A review of Claim 21 finds Claim 21 is a combination of the limitations of amended Claim 1 and original dependent Claim 7.  Independent Claim 1 is rejected based on GOETTE and COTTON under 35 U.S.C. as described above.  Claim 7 is rejected based on GOETTE and COTTON and SPINA (US2015/0217865) under 35 U.S.C. 103.  Thus, the limitations of new Claim 21 are similarly rejected based on GOETTE and COTTON and SPINA under 35 U.S.C. 103 and this rejection is fully described above.

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2014/0271204 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday August 6, 2021

/Mary Davis/Primary Examiner, Art Unit 3746